Gilbert, J.
1. The petition alleged acts of cruelty legally sufficient to set out a cause of action for divorce; and the evidence, while conflicting, authorized the jury to find for the plaintiff.
2. It follows from the foregoing ruling that there is no merit to the contention that the court erred (1) in overruling the defendant’s motion to dismiss the case, (2) in refusing to order a nonsuit, (3) in overruling the motion for a new trial.
3. Refusal of the court to dismiss the petition or to grant a nonsuit can not properly be made ground for a motion for a new trial; but the same points are made by assignments of error in the bill of exceptions, and are ruled upon above.
4. Error is assigned in the bill of exceptions on the overruling of defendant’s motion “not to proceed with” the ease until the Supreme Court disposed of a suit for alimony instituted by the defendant. The court did not err in overruling this motion for any reason assigned.

Judgment affirmed.


All the Justices concur.

Bon H. Ciarle, for plaintiff in error.
Edwin A. Cohen and Charles C. Edwards, contra.